Citation Nr: 0614723	
Decision Date: 05/19/06    Archive Date: 05/31/06

DOCKET NO.  04-16 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to compensation pursuant to the provisions of 
38 U.S.C.A. § 1151 (West 2002) for additional disability from 
erectile dysfunction with penile deformity and constant 
infections as a result of Department of Veterans Affairs (VA) 
surgical procedures in February 2002 and subsequent 
hospitalization.  

2.  Entitlement to compensation pursuant to the provisions of 
38 U.S.C.A. § 1151 (West 2002) for additional disability from 
depression as a result of VA surgical procedures in February 
2002 and subsequent hospitalization.  


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney at 
Law



WITNESS AT HEARING ON APPEAL

The veteran's spouse.


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active service from January 1954 to June 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the VA 
Regional Office (RO) in North Little Rock, Arkansas.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

In a September 2005 letter, the veteran's representative 
argued that in addition to his current claims, the veteran 
also suffered additional disability due to VA treatment after 
his stroke in 1998.  This issue is referred to the RO for 
adjudication.  


REMAND

VA's duty to assist requires the RO to secure all VA 
treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; 
see Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical 
records are in constructive possession of the agency, and 
must be obtained if the material could be determinative of 
the claim).  According to the veteran's April 2003 VA 
genitourinary examination, the veteran underwent surgery at a 
VA Medical Center (VAMC) in February 2002.  This surgery is 
the subject of the veteran's claims for compensation under 
38 U.S.C.A. § 1151.  

The records from the veteran's February 2002 surgery and 
subsequent hospitalization are not associated with the claims 
folder.  The RO secured inpatient inquiries for the period of 
April 2002 to November 2002.  However, actual treatment 
records are not associated with the claims folder.  The Board 
finds that a remand is necessary to obtain the VAMC records 
of the veteran's February 2002 surgery and subsequent 
hospitalization.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should secure complete VAMC 
treatment records for the veteran for the 
period from February 2002 to present, 
including in and out patient treatment 
reports, and all records from the February 
2002 surgery and any subsequent 
hospitalization.

2.  After completing any additional 
necessary development, the RO should 
readjudicate the issue on appeal.  If the 
disposition remains unfavorable, the RO 
should furnish the veteran and his 
representative a supplemental statement of 
the case and afford the applicable 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, if in 
order.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





